Citation Nr: 1042470	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified at a Board hearing in August 2008.

In December 2008 and February 2010, the Board remanded the claim 
for additional evidentiary development.  The case has now been 
returned for further appellate review.


FINDING OF FACT

The preponderance of the evidence is against finding that a lung 
disorder, to include asbestosis, is etiologically related to 
active military service.


CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010`).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in June 2006 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at an August 2008 Board hearing before the 
undersigned.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations.  VA, however, has issued a circular 
on asbestos-related diseases that provides some guidelines for 
considering compensation claims based on exposure to asbestos.  
Department of Veterans Benefits, Veterans' Administration, DVB 
Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988) (DVB 
Circular).  The information and instructions from the DVB 
Circular are incorporated in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) are 
not substantive in nature, but relevant factors discussed by them 
must be considered by the Board in all decisions in order to 
fulfill the Board's obligation under 38 U.S.C.A § 7104(d)(1) to 
provide an adequate statement of the reasons and bases for a 
decision.  See VAOPGCPREC 4-00; McGinty v. Brown, 4 Vet. App. 428 
(1993).  The first three sentences of M21-1, Part VI, par. 
7.21(d)(1) are substantive in nature and must have been followed 
by the agency of original jurisdiction or the appeal must be 
remanded for this development.  VAOPGCPREC 4-00.  Additionally, 
while not discussed in VAOPGCPREC 4-00, it is likely that factors 
enumerated at M21-1, Part III, par. 5.13(b) should be considered 
by the Board.

The guidelines further provide that the latent period varies from 
10-45 years or more between first exposure and development of 
disease. M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted 
that an asbestos-related disease can develop from brief exposure 
to asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract. M21-1, part 
VI, para. 7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of exposure 
and radiographic evidence of parenchymal lung disease.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) provides 
that inhalation of asbestos fibers can produce fibrosis and 
tumor, most commonly interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural effusion 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated with 
asbestos exposure.  Thus, persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  M21-1, Part VI, para 
7.21(a).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to asbestos and 
a high prevalence of disease have been noted in insulation and 
shipyard workers, and this is significant considering that, 
during World War II, U.S. Navy Veterans were exposed to 
chrysotile, amosite, and crocidolite that were used extensively 
in military ship construction. Furthermore, it was revealed that 
many of these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 
7, Subchapter IV, § 7.21(b).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos-related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
M21-1, Part VI, 7.21; DVB Circular 2-88-8, Asbestos-Related 
Diseases (May 11, 1988).

Background

In this case, the Veteran contends that he currently suffers from 
a respiratory disorder due to his exposure to asbestos in 
service.  He has alleged in statements and through testimony at 
the August 2008 hearing that he was exposed to asbestos in 
service while on board his ship, the USS FRANKLIN D. ROOSEVELT, 
through his job as an electrician and through the ship's 
insulation to include insulation in his sleeping quarters.   

Service personnel records show that the Veteran's specialty was 
EM, Electrician's Mate.  A report of record of asbestos exposure 
according to specialties shows that for Electrician's Mates, 
there was probable asbestos exposure.  Lay statements submitted 
in support of the claim by fellow servicemen also note that they 
were exposed to asbestos on board the ship

The service treatment records reveal that the Veteran complained 
of and was treated for pain upon taking deep breaths, difficulty 
breathing, and a productive type cough with a sore throat in June 
1965.  It was noted that the pain was of unknown etiology.  
Subsequent in-service records did not reference complaints or 
treatment associated with the Veteran's lungs or breathing.  The 
separation examination in April 1966 was normal.

Following service, clinical records reflect that the Veteran 
started to complain of breathing problems and coughing in 1986.

The Veteran underwent a private asbestos evaluation in March 
2001.  He provided a history of post-service asbestos exposure 
while working for Georgia Pacific as an electrician.  He denied 
smoking cigarettes.  The examiner noted that a December 1999 
chest x-ray indicated pleural and parenchymal abnormalities 
consistent with asbestosis.  However, it was also noted that 
pulmonary function testing had not yet revealed signs of 
impairment as a result of the Veteran's asbestos exposure.  In 
the assessment, the examiner noted that the Veteran had a history 
of occupational exposure to friable asbestos materials and an 
adequate latency period, and that he now demonstrates pleural and 
parenchymal abnormalities on chest x-ray as a result of his 
asbestos exposure.      

Private treatment records show that in 2006 the Veteran developed 
a nodule in his left lower lung which was surgically removed and 
determined to be squamous cell carcinoma.  

In an April 2007 statement, the Veteran stated that he 
experienced possibly an hour per day of exposure to asbestos 
while working as an electrician.

At the Board's hearing in August 2008, the Veteran testified that 
while he worked as an electrician after his service, his exposure 
to asbestos in his civilian job was minimal, averaging 5 percent 
or less of his workday.  He explained that he was an on-call 
electrician and, consequently, was not around the pipes and 
equipment which contained asbestos on a continuous basis.  

Lay statements from the Veteran's co-workers submitted in 
September 2008 state that the Veteran's exposure to asbestos in 
his civilian job was minimal and that there was minimal, if any, 
asbestos in the mill where they all worked.

The Board remanded the case in December 2008 to afford the 
Veteran a VA examination to determine the nature and etiology of 
any lung disability present, to include asbestosis.

The Veteran underwent a VA examination in April 2009.  The 
examiner indicated that he reviewed the treatment records in the 
claims file, including the March 2001 record diagnosing 
asbestosis and 2006 treatment records indicating a left lower 
lobectomy due to lung cancer.  The examiner stated that the 
Veteran had a 25-year or more history of smoking although he no 
longer smoked.  

The examiner's diagnoses were obstructive pulmonary disease 
(COPD), including bronchitis and emphysema.  Upon reviewing the 
evidence, the examiner stated that the Veteran had probable 
exposure to asbestos during service.  Yet, the examiner also 
stated that, while the Veteran's narrative history was suggestive 
of asbestos exposure, the dust that the Veteran described in his 
accounts of service was not confirmed to be asbestos.  Regarding 
the March 2001 treatment record diagnosing asbestosis, the 
examiner stated that the x-ray description contained therein 
indicated changes in the lungs consistent with asbestosis.  
However, the examiner reported that as he did not have a copy of 
the x-ray, he could not confirm the March 2001 examiner's 
finding.  He also stated that 2006 treatment records regarding 
the lobectomy did not mention any changes in the lungs related to 
asbestos.  As such, the examiner said, even with the Veteran's 
probable in-service exposure to asbestos, he could not say 
without speculation whether the Veteran had asbestosis or simply 
COPD.  He also indicated that he could not say without 
speculation whether the Veteran's lung cancer, treated by a 
lobectomy in 2006, was secondary to asbestos exposure or to his 
smoking history or other factors.  

In a December 2009 statement, the Veteran reported that he had 
only smoked for a very short period during his life, and at the 
time of his lung surgery, he had not smoked for more than 20 
years.

In light of the April 2009 VA examiner's conflicting statements 
with regard to the Veteran's in-service exposure to asbestos and 
his failure to acknowledge the March 2001 treatment record, the 
Board remanded the claim in February 2010 for further VA 
examination.

The Veteran underwent a VA examination in March 2010.  The 
examiner indicated that he had reviewed the Veteran's claims 
file, to include the April 2009 VA examination report, the March 
2001 treatment record,  and the 2006 pathology report obtained as 
a result of the left lower lobectomy.  The examiner did note that 
the Veteran smoked a pack of cigarettes a day from age 25 to 45, 
at which point he quit.  He also noted that a chest x-ray taken 
in April 2009 did not show any evidence of asbestosis.    

The Veteran was diagnosed as having COPD.  The examiner noted 
that pulmonary function tests performed in April 2009 showed 
evidence of restrictive and obstructive lung disease.  He also 
noted the Veteran's history of asbestos exposure.  He felt that 
the Veteran's bouts of bronchitis were most likely related to his 
smoking.  He reported that there is no mention made of asbestos 
fibers or asbestos changes in the surgical specimen of 2006.  He 
indicated that the chest x-ray conducted in 2009 also did not 
show any evidence of asbestos related lung disease so even 
granted that the Veteran was exposed to asbestos he could not say 
without speculation that he has any evidence of asbestos related 
lung disease at this point.  He did report that the Veteran did 
have evidence of COPD related to his smoking.  The examiner 
wanted to repeat the chest x-ray and pulmonary function tests but 
based on the evidence at hand, it was his opinion that it was 
less likely than not that the Veteran had asbestos related lung 
disease.    

In a subsequent March 2010 addendum, the examiner noted that he 
had reviewed the results from current chest x-ray and pulmonary 
function tests.  He reported that the chest x-ray did not show 
any evidence of asbestosis.  He indicated that the Veteran's 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) was 
essentially normal.  After reviewing the lab work, the examiner 
determined that no change was warranted from his previous 
diagnosis.  

Analysis

While the Veteran's statements and testimony regarding his 
exposure to asbestos during service are accepted as true, the 
most probative medical evidence in this case preponderates 
against the Veteran's claim.

The Board notes that the record contains a diagnosis consistent 
with asbestosis in a March 2001 private treatment report.  
However, the examiner related the Veteran's diagnosis of 
asbestosis to his post-service exposure to asbestos as an 
electrician.  Consequently, the 2001 private examiner's opinion 
is insufficient to show that a diagnosis of asbestosis is related 
to events incurred during active service.

The March 2010 VA examiner, on the other hand, acknowledged that 
the Veteran was diagnosed as having asbestosis in March 2001 on 
chest-ray but noted that the disorder was not shown on pulmonary 
function testing.  Moreover, the examiner emphasized there was no 
evidence of asbestos-related disease on the 2006 pathology report 
or chest x-rays and pulmonary function tests conducted in 2009.  
In addition, chest x-rays and pulmonary function tests conducted 
in 2010 also failed to show any evidence of asbestosis.  Thus, 
the examiner found that the Veteran did not have an asbestos-
related lung disease at the present time.  The opinion was based 
upon a comprehensive review of the claims folder and it was 
supported with clinical data and was accompanied by a clear 
rationale.

In addition, there is no medical evidence or competent opinion of 
record which links the Veteran's lung disorder, currently 
diagnosed as COPD, to his period of active military service.  The 
first post-service medical evidence of record of COPD is in April 
2009, over 43 years after his separation from the military.  The 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the March 2010 VA 
examiner linked the Veteran's COPD to his history of smoking.  In 
this regard, the Board notes that Congress has prohibited the 
grant of service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during a Veteran's active service for claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).

The Veteran genuinely believes that he has a lung disorder which 
was incurred in service.  His factual recitation as to exposure 
to asbestos during service is accepted as true.  While laypersons 
are not categorically precluded from offering medical opinions, 
such opinions are only competent in cases involving a readily 
observable cause-and-effect relationship, like a fall leading to 
a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  As the Veteran lacks medical training and expertise, 
he cannot provide a competent opinion on a matter as complex as 
the etiology of his current lung disorder, and his views are of 
no probative value in this particular case.  In any event, even 
if his opinion was entitled to some probative value, it is far 
outweighed by the more persuasive medical opinion of record.

For the above reasons, the preponderance of the competent medical 
evidence is against finding that a lung disorder, to include 
asbestosis, was caused or aggravated by active military service.  
Service connection is therefore denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lung disorder, to include 
asbestosis, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


